                                                           U~)DC SDNY                            )
                                                           D,,C:llMl~NT                          !'
UNITED STATES DISTRICT COURT                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERI~A
                                                           DOC#:
                                                           n., rE HLED:
                                                                                   .·   '¥71 t
                                                                                        r=z
                                                                ... _   .. ,.1




                 against!-

JOHN REIMER,                                       17-CR-728 (VM)

                                     Defendant.    ORDER


VICTOR MARRERO, United:States District Judge.
                       I
                       i
     The parties jointly request that the conference for the
above-named defendant cprrently scheduled for December 6, 2019
                        I


be adjourned   (see attached letter). The conference shall be
rescheduled for Februazy 7, 2020, at 4:15 p.m.

                        l
     Defendant   consent$       to    an   exclusion   of     time               from    the
Speedy Trial Act until February 7, 2020.


     It is hereby ordered that the adjourned time shall be
                            I



excluded from speedy trial calculations.               This exclusion is
                            I


designed to guarantee effectiveness of counsel and prevent any
possible miscarriage of justice. The value of this exclusion
                            I



outweighs the best inte~ests of the defendant and the public
                            I
to a speedy trial.   Thi$ order of exclusion of time is made
pursuant to 18 U.S.C.   §~      3161 (h) (7) (B) (i)   &    (iv).


SO ORDERED.
Dated: New York, New YoFk
       05 December 20191




                                           ~ c
                                                           U.S.D.J.
DEC-04-2019       14:20




           Federal Defenders                                                                   Southern District
                                                              52 DuD.ne Street-10th Floor, New York, NV 10007
           OF NEW YORK, INC.                                             Tel: (212) 417-8700 F:ix: (212) 571-0392


           David E. P:mon                                                                ~•.,,.,J,nn /)1.-Jrkt u/ i'l<"' Y,,r~
           Ex~c,.c,w Drr«rur                                                                  Jcnnifor L. Brown
                                                                                                Afl'-"'1<";,•<'1-C:1,,,r.e,-




                                                                            December 4, 2019

       SY FAX
       The Honorable Victor Marrero
       Southern District of New York
       40 Foley Street
       New York, NY 10007

                 Re:           United States v. John Reimer
                               1 7 Cr 728 (VM)

       Dear Judge Marrero:

             This case is scheduled for a $tatus conference on Friday, December 6, 2019 at
       2:30 P.M. The parties jointly requ~st that the Court adjourn the conference for 60
       days further plea negotiations. The ,defense submitted a deferred prosecution request,
       and the Government is still considering that request. As such, the parties request
       additional time to complete the deferred prosecution process. The defense agrees that
       speedy trial time should be waived ;until the next appearance.

                 I thank the Court for its coniideration of this request.



                                                          Respectfully submitted,


                                                           is/~
                                                          Ian Marcus Amelkin
                                                          Assistant Federal Defender
                                                          52 Duane Street, 10th Floor
                                                          New York, NY 10007
                                                          (212) 417-8733
     cc:       AUSA Michael Maimin (by erqail)




                                                                                                                               TOTAL P.001
